PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/289,564
Filing Date: 28 Feb 2019
Appellant(s): NewMindVanDrakeChamp LLC



__________________
Christopher W. Glass
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 13 June 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4 February 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant presents four arguments regarding the rejections presented 4 February 2022. 
In Appellant’s first argument, IV.B.1, Appellant appears to have misinterpreted the rejection as presented in the Office Action. At no point did the Office take Official Notice or assert that it was “well known” or “state of the art” to have a device with an individual dedicated reservoir for a sensor without relying on a reference – rather, as is clearly set forth in the rejection, Sargent teaches doing so, thus making it “known in the art” as is recited in the Office Action – Sargent is prior art, such that it was known in the art. 
Sargent teaches that a monitoring device for collecting neurological data could have one reservoir shared by multiple sensors (as set forth in figure 16 and as cited in the Office Action), or could equally have multiple sets of components, each having one reservoir paired with one sensor (as set forth in figure 13 and as also cited in the Office Action). It is unclear why Appellant has presented multiple arguments regarding “Reliance on Common Knowledge in the Art” (MPEP 2144.03) when the rejections are actually clearly citing to specific teachings in the art, in this case Sargent. At no point does the rejection rely on common knowledge, official notice, or any other conclusion which is not based entirely on the disclosures and teachings of the references cited in the rejection. As Sargent teaches that it is equally useful to have a shared reservoir or dedicated reservoirs paired with sensors, modifying Wingeier to have dedicated reservoirs would merely require the simple substitution of one configuration for receiving and supplying fluid for an equivalent configuration, particularly as Sargent teaches that either could equally be used as part of a neurological monitoring system. As such, Appellant’s assertion that the rejection lacks a required citation to a prior art reference to support a finding of common knowledge is entirely unpersuasive, as no “common knowledge” is relied upon in the rejections.
Appellant’s argument IV.B.2 merely points to the arguments made in IV.B.1 to assert that claim 23 should also be considered patentable; as these arguments are directed to issues not found in the actual rejection, this is equally unpersuasive.
Appellant’s argument IV.B.3 is directed to whether Wingeier’s disclosure uses the same terminology as that of the instant invention to describe elements of the device. Appellant asserts that Wingeier’s elements 130 and 131 cannot be considered reservoirs because they are labeled as “channels”. The Office notes that the disclosure of the instant invention defines a reservoir only as an object “configured to hold and/or selectively receive conductive fluid” (p. 6 lines 3-4 as filed), with no other structural characteristics or limitations; there is no requirement that structural elements in a prior art reference use the same labels or nomenclature as those of the instant invention. The broadest reasonable interpretation of a “reservoir” as recited in the claim and as based on the disclosure of the instant invention is something which is “configured to hold and/or selectively receive conductive fluid”.  Wingeier’s elements 130 and 131 are “configured to hold and/or selectively receive conductive fluid”, thus serving the same function as the “reservoir” recited in claim 1 of the instant invention (see pp. 13-14 of the 4 February 2022 Office Action). Appellant’s subsequent discussion of element 145 of Wingeier is unrelated to this rejection as presented, as that component has not been referenced as part of that rejection. As Wingeier’s disclosure includes a component which is “configured to hold and/or selectively receive fluid” which is dedicated to each sensor (see again pp. 13-14 of the 4 February 2022 Office Action), Appellant’s arguments to the contrary are unpersuasive.
Appellant’s arguments conclude with IV.B.4 which assert that claim 23 is patentable for the same reasons as set forth in IV.B.3; these arguments remain unpersuasive.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        
Conferees:
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791                                                                                                                                                                                                        
/NICHOLAS F POLITO/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.